*440Determination of respondent Department of Motor Vehicles Appeals Board, dated November 30, 2010, affirming a determination of the Department of Motor Vehicles, which, after a hearing, revoked petitioner’s driver’s license for refusal to submit to a chemical test, annulled, without costs, and the petition in this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Geoffrey D. Wright, J.], entered on or about May 19, 2011), granted.
In reviewing respondent’s determination, made after a hearing, our review is “limited to whether [respondent’s] determination is supported by substantial evidence upon the entire record” (Matter of Purdy v Kreisberg, 47 NY2d 354, 358 [1979]). Moreover, we may not substitute our own judgment of the evidence for that of respondent’s, “but should review the whole record to determine whether there exists a rational basis to support the findings upon which the agency’s determination is predicated” (id.).
Here, petitioner’s refusal to submit to a chemical test could only result in revocation of his driver’s license if a chemical test was authorized by law in the first instance. To the extent relevant here, the Vehicle and Traffic Law authorizes a chemical test when reasonable grounds exist to believe that a person was operating a motor vehicle under the influence of alcohol or drugs, meaning while impaired or intoxicated (Vehicle and Traffic Law §§ 1192, 1194 [2] [a] [1]). The statute further states that reasonable grounds “shall be determined by viewing the totality of circumstances surrounding the incident which, when taken together, indicate that the operator was driving in violation of [Vehicle and Traffic Law § 1192 and § 1192-a]” (Vehicle and Traffic Law § 1194 [2] [a] [3]).
The arresting officer’s refusal report, admitted in evidence at the hearing, indicates that upon stopping petitioner because he was speeding, following too closely, and changing lanes without signaling, the officer observed that petitioner was unsteady on his feet, had bloodshot eyes, slurred speech and “a strong odor of alcoholic beverage on [his] breath.” However, the field sobriety test, administered approximately 25 minutes later, a video of which was admitted in evidence at the hearing, establishes that petitioner was not impaired or intoxicated. Specifically, the video demonstrates that over the course of four minutes, petitioner was subjected to standardized field sobriety testing and at all times clearly communicated with the arresting *441officer, never slurred his speech, never demonstrated an inability to comprehend what he was being asked, and followed all of the officer’s commands. Petitioner successfully completed the three tests he was asked to perform; thus never exhibiting any signs of impairment or intoxication.
Certainly, the contents of the arresting officer’s refusal report, standing alone, establish reasonable grounds for the arrest under the Vehicle and Traffic Law (Matter of Nolan v Adduci, 166 AD2d 277, 278 [1990] [police officer’s testimony that operator of motor vehicle was exceeding the speed limit, driving erratically, and his breath smelled of alcohol constituted reasonable grounds to arrest him for driving under the influence of alcohol], appeal dismissed 77 NY2d 988 [1991]). However, where, as here, a field sobriety test conducted less than 30 minutes after the officer’s initial observations convincingly establishes that petitioner was not impaired or intoxicated, respondent’s determination that there existed reasonable grounds to believe that petitioner was intoxicated has no rational basis and is not inferable from the record (Matter of American Tel. & Tel. Co. v State Tax Commn., 61 NY2d 393, 400 [1984] [“If the agency’s determination is not supported by substantial evidence or it constitutes a clearly erroneous interpretation of the law or the facts, it will be annulled”]). A field sobriety test is “accepted within the scientific community as a reliable indicator of intoxication” (People v Hammond, 35 AD3d 905, 907 [2006], lv denied 8 NY3d 946 [2007]). Here, the field sobriety test, conducted shortly after petitioner was operating his motor vehicle, which failed to establish that petitioner was intoxicated or otherwise impaired, leads us to conclude that respondent’s determination is not supported by substantial evidence.
The dissent ignores the threshold issue here, namely, that refusal to submit to a chemical test only results in revocation of an operator’s driver’s license if there are reasonable grounds to believe that the operator was driving while under the influence of drugs or alcohol and more specifically, insofar as relevant here, while intoxicated or impaired. Here, while the officer’s initial observations are indeed indicative of intoxication or at the very least, impairment, the results of the field sobriety test administered thereafter — a more objective measure of intoxication — necessarily precludes any conclusion that petitioner was operating his vehicle while intoxicated or impaired. Any conclusion to the contrary simply disregards the applicable burden which, as the dissent points out, requires less than a preponderance of the evidence, demanding only that “a given inference is *442reasonable and plausible” (Matter of Miller v DeBuono, 90 NY2d 783, 793 [1997] [internal quotation marks omitted]). Even under this diminished standard of proof, it is simply unreasonable and uninferable that petitioner was intoxicated or impaired while operating his motor vehicle and yet, 25 minutes later he successfully and without any difficulty passed a field sobriety test. Matter of Whelan v Adduci (133 AD2d 273 [1987], lv denied 70 NY2d 616 [1988]) is inapposite. Matter of Whelan simply stands for the proposition that a police officer’s observation of bloodshot eyes and alcohol on an operator’s breath constitute reasonable grounds to believe that the operator is intoxicated or impaired (id. at 273); a proposition with which we agree and is aptly supported by the case law (see Matter of Nolan, 166 AD2d at 278). However, as is the case here, the court in Matter of Whelan was never confronted with evidence that shortly after the officer’s observations of intoxication or impairment, the operator successfully completed a field sobriety test. Such evidence warrants a finding in favor of petitioner.
We have considered respondent’s remaining contentions and find them unavailing. Concur — Friedman, J.E, Renwick and Román, JJ.